Case 8:15-cv-02034-JVS-JCG Document 1127-5 Filed 05/03/21 Page 1 of 3 Page ID
                                 #:77110


                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                     EXHIBIT 72




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 72
     Case 8:15-cv-02034-JVS-JCG Document 1127-5 Filed 05/03/21 Page 2 of 3 Page ID
                                      #:77111


    Message

    From:                 Scott Ferrell [/O=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
                                 (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=SFERRELL]

Sent:                     8/26/2012 9:37:37      AM

To:                       Victoria Knowles       [vknowles@trialnewport.com}

    Subject:              FW: Attn: Randdle conversation with Himalaya



Vic:



    Would you draft an FAC for filing on Tuesday that makes the new allegations and adds the new plaintiff below?



    Thanks,




    Sell                    Le orrvetl,          aq.
    NEWPORT           TRIAL GROUP
E:
            sferrell@trialnewport.com
W             www.trialnewport.com
T:         949.706.6464




    From: Andrew Baslow
Sent: Saturday, August 25, 2012 11:33                       AM

To: Scott Ferrell
Ce: Carla Wise
    Subject: Fwd: Attn: Randdle conversation with Himalaya
    Scott/Carla:


    Below is confirmation and contact info for Himalaya Drug Co Wiretap #2.


    Bazz




    Begin     forwarded       message:
    From:   Randall Harris              <therealkuzz0@gmail.com>
    Date: August 25, 2012 1:09:39 AM                  GMT+03:00
To: Andrew Baslow                   <andrew@trialnewport.com>

    Subject: Attn: Randdie conversation with Himalaya




To whom this may concern:


|   spoke with Velia at Himalaya drugs (800)869-4640at around 1:45pm on Tuesday August 21 from (818) 626 4829. We
    exchanged names during the beginning of the conversation then                                                  if
                                                                                                they had any products
                                                                        proceeded by asking her
                                                                                                                         |
                                                                                    |


that could treat very bad facial acne. | told her that my acne problem is so bad that some times    feel very depressed
and don't even want     go      to
                           outside  and  as of lately I've been calling  out of work because of She                it.
                                                                                                    told me she would
    send    me a sample of their acne            product   to see if it would help my   problem.   |   told her my address and the conversation




                                                                      CONFIDENTIAL
                                                                                                                                           NTG006177
                                                       DECLARATION OF JOSHUA S. FURMAN                                            EXHIBIT 72
 Case 8:15-cv-02034-JVS-JCG Document 1127-5 Filed 05/03/21 Page 3 of 3 Page ID
                                  #:77112


ended. From the start of the conversation   till the end   |   was never informed that was being recorded or monitored.
                                                                                      1




Randall   Harris

21930 Marylee st. #96
woodland hills, CA 91367

 TheRealkuzz0@gmail.com
(818) 626 4829
Sent   from my iPhone




                                                     CONFIDENTIAL
                                                                                                                     NTG006178
                                     DECLARATION OF JOSHUA S. FURMAN                                          EXHIBIT 72
